NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA M. JOHNSON,                              No.    21-35761

                Plaintiff-Appellant,            D.C. No. 3:21-cv-05242-MJP

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Brenda M. Johnson appeals pro se from the district court’s judgment

dismissing her action for failure to comply with the pleading requirements of

Federal Rule of Civil Procedure 8 and failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)); Pickern v.

Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th Cir. 2006) (district court’s

determination of whether a complaint complies with the notice pleading

requirements of Rule 8). We affirm.

      The district court properly dismissed Johnson’s action because Johnson

failed to allege facts sufficient to state a plausible claim or to comply with the

requirements of Rule 8. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (a

claim has facial plausibility when the plaintiff pleads factual content allowing the

reasonable inference that defendant is liable for the misconduct alleged; conclusory

allegations are not entitled to a presumption of truth); McHenry v. Renne, 84 F.3d

1172, 1177 (9th Cir. 1996) (“The Federal Rules require that averments be simple,

concise, and direct.” (internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Johnson’s motion

for recusal because Johnson failed to establish any basis for disqualification. See

United States v. McTiernan, 695 F.3d 882, 891-92 (9th Cir. 2012) (setting forth

standard of review and circumstances requiring disqualification).

      Johnson’s motion for in forma pauperis status (Docket Entry No. 5) is

denied as unnecessary. Johnson’s miscellaneous motions (Docket Entry Nos. 9

and 10) are denied.

      AFFIRMED.


                                           2                                    21-35761